Citation Nr: 0819190	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-28 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had unverified active service from December 1978 
to June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Cleveland, Ohio, which continued a 10 percent evaluation 
for residuals of a left shoulder injury.

The veteran testified before the undersigned at a May 2008 
videoconference hearing.  He also testified at an October 
2004 hearing before a Decision Review Officer (DRO).  
Transcripts of these proceedings have been associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking a higher disability rating for his 
service-connected residuals of a left shoulder disability, 
currently evaluated as 10 percent disabling.  After a 
thorough review of the claims folder, the Board finds that 
the record is not sufficiently developed to ensure an 
informed decision.  

The veteran was afforded a VA examination in January 2004.  
While this examination does not appear to be "dated," there 
is some indication in the record that the veteran's left 
shoulder disability may have since gotten worse.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (stating that where the evidence of record does 
not reflect the current state of the veteran's disability, a 
VA examination must be conducted).  In fact, the RO did 
schedule the veteran for a VA examination in May 2007 to 
evaluate the current severity of his left shoulder 
disability.  The veteran, however, failed to report as 
scheduled.  At the May 2008 videoconference hearing, the 
veteran indicated that he never received notification of this 
appointment.  The Board finds that the veteran should be 
given another opportunity to submit for an examination.  
Therefore, this issue must be remanded in order to schedule 
the veteran for a new VA examination.  

The Board also observes that the record indicates that some 
of the veteran's complaints of left shoulder pain may in fact 
be associated with other non-service-connected disabilities.  
During the pendency of the present claim, the veteran filed 
several new claims for service connection as secondary to his 
service-connected left shoulder disability, including a 
cervical strain and left hand paresthesias.  In conjunction 
with those claims, the veteran underwent VA examinations in 
September 2006.  The veteran was diagnosed with, among other 
things, a cervical strain that was unrelated to his left 
shoulder.  It was noted, however, that the veteran did have 
generalized pain in the left shoulder that also radiated into 
the trapezius on the left side of his neck.  Thereafter, the 
RO issued an October 2006 RO rating decision granting 
secondary service connection for left hand paresthesias and 
denying secondary service connection for the cervical strain.  

None of the medical evidence of record offers a comprehensive 
discussion or opinion differentiating the symptoms (e.g. 
limitation of motion) attributable to his service-connected 
left shoulder disability and his non-service-connected 
conditions to include his cervical strain.  Accordingly, on 
remand, the VA examination report should include such an 
opinion.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (remanding Board's decision where, medical evidence 
did not differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability).

Furthermore, on remand, the AOJ should also obtain any 
records of VA medical treatment for the left shoulder from 
September 2007 to the present.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that 
case.  As this case is being remanded for other matters, the 
AOJ now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life; and

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007) (impairment 
of the scapula), 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative 
arthritis), 38 C.F.R. § 4.71a, Diagnostic 
Code 5110 (arthritis due to trauma), 
38 C.F.R. § 4.71a, Diagnostic Code 5201 
(limitation of motion of the arm), and 
any other applicable diagnostic code(s) 
and of the fact that his rating will be 
determined by applying the relevant 
Diagnostic Codes.

2.	The AOJ should also obtain any 
outstanding VA medical records for 
treatment of the left shoulder from 
September 2007 to present.  

3.	In addition, the AOJ should schedule 
the veteran for a VA compensation 
examination to determine the current 
severity of his service-connected 
disability, residuals of a left 
shoulder injury.  The claims folder 
must be made available to the examiner 
and pertinent documents therein should 
be reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should identify and 
separate the symptomatology and effects 
of any non-service-connected 
disabilities or injuries to include a 
cervical strain from those of his 
service-connected residuals of a left 
shoulder injury.  The complete 
rationale for any opinions expressed 
should be provided.

4.	Thereafter, the AOJ should readjudicate 
the claim.  In particular, the AOJ 
should review all the evidence received 
since the January 2008 Supplemental 
Statement of the Case (SSOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided an SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

